United States Court of Appeals
                     For the First Circuit


No. 99-1839
                         DONALD K. STERN,
                      Plaintiff, Appellant,

                               v.

              UNITED STATES DISTRICT COURT FOR THE
                DISTRICT OF MASSACHUSETTS, ET AL.,
                      Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on April 12, 2000
 is corrected as follows:

     On cover sheet, replace appellee "Arnold R. Rosenfeld"
with "Daniel C. Crane".

     On page 7, footnote 1, lines 2-3, replace "Arnold R.
Rosenfeld" with "Daniel C. Crane".

     On page 34, lines 18-19, replace "(11th Cir. 1999)" with
"(11th Cir.), cert. denied, 120 S. Ct. 212 (1999)".